Citation Nr: 0934151	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
multifactorial headaches prior to November 27, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
multifactorial headaches as of November 27, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1978 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2003 and 
July 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which respectively 
continued the prior 10 percent evaluation for the Veteran's 
service-connected headache disability, and then increased 
that evaluation to 30 percent.  

This appeal was subject to prior remands by the Board in 
February 2006 and May 2008 to ensure compliance with due 
process requirements.  The evidentiary record has been 
adequately developed in substantial compliance with all prior 
Board remand instructions and has now been returned to the 
Board for further appellate review.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Columbia, South 
Carolina in November 2005 to present testimony on the issue 
of an increased rating for his headache disability.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to November 27, 2006, the Veteran's service-
connected headache disability is primarily manifested by 
persistent headaches of varying frequency that are less than 
prostrating in intensity. 

2.  As of November 27, 2006, the Veteran's headache 
disability is primarily manifested by severe generalized pain 
with occasional visual blurring, photophobia, nausea and 
vomiting.  The totality of the medical evidence shows that 
the service-connected headaches occur on a very frequent 
basis, but are less than completely prostrating in intensity 
and are not productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  Prior to November 27, 2006, the criteria for a rating in 
excess of 10 percent for multifactorial headaches are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.21, 4.124a 
Diagnostic Code 8199-8100 (2008).

2.  As of November 27, 2006, the criteria for a rating in 
excess of 30 percent for multifactorial headaches are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.21, 4.124a 
Diagnostic Code 8199-8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2008).  

In this case, the Veteran has not received adequate notice as 
defined by recent case law.  See Vazquez-Flores v. Peake, 2 
Vet. App. 37 (2008).  The U.S. Court of Appeals for the 
Federal Circuit previously held that any error in 
notification under the Veterans Claims Assistance Act (VCAA) 
was presumed prejudicial and must result in reversal unless 
VA showed that the error did not affect the essential 
fairness of the adjudication by demonstrating that the 
essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-
error analysis was too rigid and placed an unreasonable 
evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of 
defective notice was inappropriate and that determinations 
concerning harmless error should be made on a case-by-case 
basis.  Id.  In addition, the Supreme Court rejected the 
Federal Circuit's reasoning, in part, because the Federal 
Circuit's framework required VA, not the claimant, to explain 
why the error was harmless, which is contrary to the general 
rule in non-criminal cases that the party that seeks to have 
a judgment set aside due to an erroneous ruling bears the 
burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

Where there is a defect in the content of VCAA notice, it may 
be established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  
Specifically, in correspondence dated in June 2006 and June 
2008, the agency of original jurisdiction (AOJ) provided 
notice to the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  The AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating, as well as information and evidence that VA would 
seek to provide, and information and evidence that the 
Veteran was expected to provide.  The AOJ explained that the 
Veteran must show that his disability had increased in 
severity.  The AOJ also described the types of evidence that 
VA would consider in making this determination, such as 
statements from VA or private physicians, records from the 
Social Security Administration, medical records from state or 
local governments, or statements by current or former 
employers.  The Veteran was further notified that lay 
statements regarding his symptoms were also pertinent.  The 
June 2008 notice letter also explicitly informed the Veteran 
that the service-connected disability's impact on his daily 
life would be considered in determining the disability 
rating.  

Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the July 2009 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of proper 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Although the provided notice was deficient in providing the 
Veteran with at least general notice of the rating criteria 
by which his headache disability is rated, such information 
was provided in the July 2007 SSOC.  Furthermore, the Veteran 
demonstrated actual knowledge of the factors by which the 
severity of his condition would be established, in that he 
regularly described the frequency and intensity of his 
headaches.  See, e.g., VA examination, February 2009 & 
November 2006.  

For the foregoing reasons, the Board finds that VA's failure 
to provide the Veteran with fully compliant VCAA notice did 
not affect the essential fairness of the adjudication of his 
claim and, therefore, such error is harmless.  

VA has otherwise done everything reasonably possible to 
assist the Veteran with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  The Veteran has been 
medically evaluated in relation to his claim for an increased 
rating.  All identified and available treatment records have 
been secured.  

The Board notes that the Veteran's representative appears to 
assert that the February 2009 report of VA inpatient 
observation of the Veteran is inadequate to comply with the 
February 2006 and May 2008 Board remand instructions.  See 
Representative's statement, August 2009.  Specifically, the 
pertinent remand instruction indicates that the observation 
and evaluation report "should include reference to all 
objective symptomatology that supports any claim that [the 
Veteran's] migraine headaches are very frequent, completely 
prostrating, and prolonged so as to cause severe economic 
inadaptability."  Board remands, supra.  

There is no objective symptomatology that supports this level 
of severity reported in the February 2009 observation record.  
However, the examiner duly noted the Veteran's subjective 
report regarding the frequency and severity of his headaches, 
as well as the essentially normal objective measurements and 
results obtained during the period of observation.  In 
contrast to the representative's assertion, the Board finds 
that there are no objective findings reported in support of 
an increased rating, not because the physician failed to 
comply with the Board's instruction, but rather simply 
because there are no such objective measurements attainable 
within the scope of such an observation period.  As such, the 
Board finds the February 2009 examination report to be in 
substantial compliance with the Board's remand instructions, 
ultimately resulting in a sufficient description of the 
Veteran's disability, such that the Board's evaluation of the 
claimed disability will be a fully informed one.  See Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The duty to assist has been fulfilled. 

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected headaches, evaluated as 10 percent disabling prior 
to November 27, 2006, at which time an increase to 30 percent 
was granted.  Disability evaluations are determined by 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection was established for migraine headache by 
rating decision in November 1999.  The condition was 
initially evaluated as 10 percent disabling under DC 8100.  
The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

Here, the Veteran is diagnosed with chronic daily headaches 
with nonfocal neurological examination.  The headaches are 
described as being multifactorial in nature, with features of 
muscle contraction, analgesic use (rebound), and migraine 
components.  VA examination (inpatient observation), February 
2009;  see also VA examination, November 2006.  Headache 
pain, to include as due to muscle contraction and analgesic 
rebound, are, in essence, symptoms of underlying disability 
rather than a separate disability for which service 
connection can be established.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, does 
not in and of itself constitute a disability for which 
service connection may be granted).  This is in contrast to 
migraine-type headaches which are subject to service 
connection as an organic disease of the central nervous 
system.  38 C.F.R. § 4.124a.  Nonetheless, in this case, the 
Veteran's non-migraine headaches are not easily 
distinguishable from those headaches with migraine 
components, as reflected by the multifactorial diagnosis.  As 
such, VA is required to resolve all doubt in the Veteran's 
favor and consider the Veteran's headaches, in their 
entirety, as due to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 
3.102 (2008).  

However, multifactorial headaches are not listed in the 
rating schedule.  When a disability is not specifically 
listed, the Diagnostic Code will be "built up," meaning 
that the first 2 digits will be selected from that part of 
the schedule most closely identifying the part of the body 
involved, and the last 2 digits will be "99."  38 C.F.R. § 
4.27 (2008).  For example, in this case, the Veteran's 
disability will continue to be evaluated under the criteria 
for migraines, a closely related disease in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  Nonetheless, the Board finds that the diagnostic 
code for the Veteran's service-connected headaches should be 
amended henceforth as 8199-8100, as rating by analogy is 
necessary where more than migraine alone is responsible for 
the Veteran's service-connected symptomatology and 
multifactorial headaches are not a schedular disability.  

That being said, under DC 8100, headaches with less frequent 
attacks than the criteria for a 10 percent rating are rated 
as noncompensably (0 percent) disabling.  Headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling; 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months are rated 
30 percent disabling; and headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated 50 percent 
disabling.  38 C.F.R. § 4.124a (2008).  

Prior to November 2006

The Veteran filed a claim requesting an increased evaluation 
for his service-connected headaches in February 2003.  Prior 
to this time, VA and private medical records reflect 
headaches of varying intensity with broadly ranging frequency 
intervals reported, ranging from two to three headaches per 
year, to complaints of weekly migraines.  See, e.g., Private 
treatment records, October 1998 (2-3 per year) & April 2001 
(weekly).  As the relevant diagnostic code bases evaluation 
on the frequency, duration, and intensity of headache 
attacks, the Board has sought to obtain a clearer image of 
these factors as they pertain to an overall disability 
picture for this Veteran.  However, the medical evidence in 
this case shows that there is simply no consistent 
progression or continuum regarding this Veteran's headache 
disability.  Instead, the medical evidence portrays an 
inconsistent pattern of headache severity and frequency, 
particularly prior to November 2006.  For example, merely 
weeks after the April 2001 notation described above, wherein 
the physician transcribes the Veteran's report of weekly 
migraines that are "relatively severe," a May 2001 notation 
reports a slight downward trend in the frequency of 
headaches, and the severity is reported as "nothing severe 
enough that would warrant him to take his other Imitrex 
injection."  Private treatment record, April & May 2001.  
This type of evidentiary disagreement is illustrative of the 
variance in the medical evidence and subjective lay reports 
regarding the frequency and intensity of the Veteran's 
headaches prior to November 2006.  

However, in conjunction with the claim for an increased 
rating, the Veteran was afforded a VA examination in July 
2003.  At that time, he reported headaches, accompanied by 
nausea and visual symptoms, occurring two to three times per 
week for a period of approximately 10 years.  The Veteran had 
tried a number of medications for his headaches and settled 
on Butalbital.  He had been offered Imitrex injection, but 
refused this method of treatment as he does not like needles.  
The examiner then diagnosed "recurrent headaches, considered 
more likely tension headaches than migraine, due to the fact 
[the headaches] are relieved by Butalbital."  VA 
examination, July 2003.  

In March 2005, the Veteran submitted a three sentence note 
from his primary care physician that reports in pertinent 
part "a history of recurrent migraine headaches that have 
been devastating and cause interference with work and some 
disability."  The probative value of this note is diminished 
as the Board finds it difficult to reconcile the 
discrepancies in the physician's word choice, i.e. 
"devastating" headaches that are only productive of "some" 
disability.  Thereafter, in September 2005, the Veteran 
reports "less" problem with headaches.  VA treatment 
record.  

To further complicate the Veteran's overall disability 
picture, as of an August 2005 rating decision, the Veteran 
has 11 other service-connected disabilities, to include major 
depressive disorder as a disability secondary to the 
Veteran's headaches.  As a whole, the medical evidence and 
the Veteran's own statements reflect that there is 
essentially never a time that he has been free of pain, as a 
result of various ailments, for many years.  See, e.g., VA 
treatment note, April 2002.  Such overlapping, pervasive, and 
systemic pain clouds the individual disability picture 
presented by service-connected headaches alone.  

Nonetheless, the Board has reviewed the claims file in its 
entirety and finds that there is insufficient evidence to 
show that the Veteran's headache disability warrants a rating 
in excess of 10 percent prior to November 27, 2006.  To 
obtain a higher rating, the Veteran's headaches must produce 
prostrating attacks, characteristic of migraine, that occur 
at least once per month.  38 C.F.R. § 4.124a, supra.  To be 
prostrated, by definition means one must be lying flat, 
"completely overcome and lacking vitality, will, or power to 
rise."  Merriam Webster's Collegiate Dictionary 998 (11th 
ed., 2007).  Here, the evidence does not portray symptoms of 
this severity, or equivalent thereto.  While the Veteran has 
described persistent severe headaches, the evidence does not 
show that he has been prostrated by those headaches on at 
least a monthly basis.  Due to the Veteran's wide-ranging 
reports regarding the frequency and severity of his symptoms, 
the Board has also looked for objective evidence of time lost 
from the Veteran's civil service position due to headaches, 
but finds no such evidence to support the Veteran's assertion 
of prostrating attacks on any regular basis.

Furthermore, when given an opportunity to provide personal 
testimony before the undersigned in November 2005, the 
Veteran described his headaches as follows:

"I've been getting migraine headaches on a 
regular basis and prescribed medication for it, 
but the medication makes me drowsy.  I take the 
medication as needed.  When I'm in a work area I 
have to tone down the lighting in my office for 
the migraine headaches.  They sometime cause me 
to get migraine headaches."  

The Veteran provided no other testimony regarding the 
impact that his headaches have on his employment and 
daily life.  Board hearing transcript, November 2005.  
Also, the Veteran did not submit any statement from his 
employer indicative of decreasing job performance or 
lost time due to headaches.  

In the end, the Board has considered the totality of the 
circumstances presented by the Veteran's multifactorial 
headaches.  Some of the Veteran's headaches have been found 
to have a migraine component, while others have been 
medically determined to be due to non-migraine factors.  As 
such, the Board must evaluate the Veteran's headaches as 
analogous to migraine, although the diagnostic "fit" is not 
exact. Where, as here, the severity of symptoms most nearly 
approximates the existing 10 percent rating, a higher rating 
is not warranted.  38 C.F.R. § 4.7 (2008).  The Veteran's 
headaches are not shown to produce characteristic prostrating 
attacks occurring at least once per month on average, prior 
to November 2006.  38 C.F.R. § 4.124a (2008). 

As of November 2006

As a result of a February 2006 Board remand instruction, the 
Veteran was afforded a VA examination on November 27, 2006.  
At that time the Veteran reported experiencing a constant 
low-level headache with severe headaches occurring once per 
week, with duration of one to two days.  When a severe 
headache occurs, the Veteran says that he "usually goes to 
bed and waits for the headache to run its course."  VA 
examination, November 2006.  The Board's remand instruction 
also required a period of inpatient observation and 
evaluation to document the frequency and severity of the 
Veteran's headaches.  This period of observation occurred in 
February 2009.  

In February 2009, the Veteran's history was reviewed and the 
examining physician reported that the Veteran had undergone 
numerous previous evaluations to include negative brain scan 
imaging and blood tests.  The examiner reported the various 
historical diagnoses of superimposed migraine headaches, 
tension headaches rather than migraines, and multifactorial 
headaches.  During the Veteran's hospital admission, there 
were no severe, acute exacerbations of headaches present, 
although the Veteran did describe a general worsening of his 
symptoms.  His headache pain level was generally described as 
ranging from 4 to 7 on a scale of 10.  The pattern of 
headaches, and ability to achieve modest relief from 
outpatient medications, recorded during the hospital stay was 
determined to be consistent with the headache pattern noted 
by the Veteran to occur at his home and his place of work.  
VA inpatient observation, February 2009.  

Based upon the foregoing, the Board finds that the level of 
symptomatology documented since November 2006 is not 
consistent with completely prostrating and prolonged attacks 
that are very frequent and productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.  Instead, the 
evidence shows that, although the Veteran's headache symptoms 
may have some effect on his overall work performance, this 
Veteran, at worst, has continued to be employed in a civil 
service position on a Marine base, drive a car, and be 
independent in his activities of daily living.  See, e.g., VA 
treatment note, September 2005; see also VA mental disorders 
examination, July 2005.  Thus, despite the imprecise nature 
of the documented severity and frequency of the Veteran's 
headaches, it is clear that they are not productive of severe 
economic inadaptability.  

In sum, the Board has considered all of the relevant lay and 
medical evidence of record and determined that prior to 
November 27, 2006 the totality of the Veteran's headache 
disability picture does not rise to the severity contemplated 
by the next higher rating for migraine.  A rating in excess 
of 10 percent is not warranted prior to November 27, 2006.  
Furthermore, since November 2006, there is no evidence that 
the Veteran's headache disability is productive of severe 
economic inadaptability.  As such, a rating in excess of 30 
percent is not warranted as of November 27, 2006.  

In reaching the above decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions regarding extraschedular ratings.  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. 
§ 3.321(b)(1) (2008); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

Here, the Veteran is appropriately rated within the confines 
of the Rating Schedule as his multifactorial headaches are 
clearly analogous to migraine.  38 C.F.R. § 4.124a.  While 
the appellant may assert that his disability has generally 
interfered with his employability, the evidence of record 
simply does not support a conclusion that any such impairment 
is beyond that already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Thus, referral for extraschedular evaluation is not warranted 
in this case.  


ORDER

A rating in excess of 10 percent for multifactorial 
headaches, prior to November 27, 2006, is denied.

A rating in excess of 30 percent for multifactorial 
headaches, as of November 27, 2006, is denied.  

____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


